Citation Nr: 1634855	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  09-05 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2008.  The Veteran and his spouse also testified at a hearing before the Board in September 2011.  

The Veteran appealed the Board's denial of a rating in excess of 10 percent for bilateral flat feet prior to April 12, 2011, to the United States Court of Appeals for Veteran Claims (Court).  The Court granted an Order in April 2014 which granted a Joint Motion for Partial Remand (JMR) with regard to the issue of whether a rating in excess of 10 percent for bilateral flat feet was warranted prior to April 12, 2011.

In August 2014, the Board readjudicated the Veteran's claim and granted a 50 percent grating for the bilateral flat feet from November 16, 2010, but denied a rating in excess of 10 percent prior to November 16, 2010 and an increased rating on an extraschedular basis.  The Veteran appealed the denial of entitlement to an increased rating for bilateral flat feet on an extraschedular basis.  The Court granted the JMR in January 2016 which vacated the Board's decision and remanded the appeal for compliance with the JMR and readjudication consistent with its order

According to a May 2016 statement from the Veteran's attorney,  the Veteran is entitled to TDIU as a result of the evidence regarding the effect the Veteran's service-connected disability has had on his ability to engage in substantially gainful employment.  Therefore, the Board finds that his increased rating claim include a claim for TDIU, and that this claim has therefore been added as an additional claim entitled to current appellate review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The collective impact of the Veteran's service-connected disabilities is manifested by an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced and is productive of marked interference with employment, thereby resulting .

2. In light of the 100 percent extraschedular rating for the Veteran's service-connected bilateral flat feet due to the combined effects of service-connected disabilities throughout the duration of the appeal, the issue of entitlement to a TDIU has essentially been rendered moot.


CONCLUSIONS OF LAW

1. An extraschedular evaluation of 100 percent for service-connected bilateral flat feet is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, Diagnostic Code 5276 (2015); Johnson v. McDonald,  762 F.3d 1362 (Fed. Cir. 2014).

2. The claim for a TDIU is moot.  38 U.S.C.A. §§ 1155, 5107, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As the Board is granting the Veteran's claim for an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. Increased Rating on an Extraschedular Basis

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A.    § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

Under Thun v. Peake, 22 Vet. App. 111 (2008), the determination of whether a claimant is entitled to an extraschedular rating involves a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  In this regard, the level of severity and symptomatology of the claimant's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation, therefore, is adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and, therefore, is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if an analysis under the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 115-16.

According to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

Here, the Veteran is service-connected for bilateral flat feet at 10 percent , effective prior to November 11, 2010, and 50 percent, effective November 16, 2010; bilateral photophobia and dry eyes due to an ammonia spill accident at 10 percent from November 7, 2006; degenerative joint disease (DJD) of the left ankle associated with the bilateral flat feet at a noncompensable rating from February 7, 2012; and DJD of the right ankle associated with the bilateral flat feet at a noncompensable rating from February 7, 2012.

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the appeal was referred to the Director of Compensation who in May 2013 denied the claim.  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Subsequently, in August 2014, the Board granted a schedular rating of 50 percent, but not higher, for the Veteran's service-connected bilateral flat feet, effective November 16, 2010, and denied a rating in excess of 10 percent prior to November 16, 2010, for bilateral flat feet.  An increased rating for the bilateral flat feet on an extraschedular basis was denied.  

The Veteran appealed this denial to the Court.  A JMR was filed with the Court.  In January 2016, the Court issued an order granting the JMR and vacating the Board's August 2014 decision to the extent that it denied entitlement to an increased rating for the Veteran's service-connected bilateral flat feet on an extraschedular basis, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.

Turning to the evidence of record, at an August 2007 VA examination, the Veteran reported bilateral foot pain from his arch to his heel with swelling at times.  He denied treatment or hospitalizations for his feet.  The Veteran was afforded a physical examination.  X-rays of the left and right foot revealed pes planus.  The examiner indicated that the Veteran was employed as a nurse's assistant part-time with no problems and no days of work lost in the past twelve months due to his bilateral foot disability.  The examiner reported that the Veteran's service-connected bilateral flat feet had no significant effects on his general occupation. 

At a December 2008 hearing before a Decision Review Officer, the Veteran testified that his job at a nursing home required a lot of walking and standing and he often had to rest due to foot pain.  He indicated that he missed work for foot swelling at times.  The Veteran reported that he only wears sneakers because shoes hurt his feet.  He stated that he has been written up at work for not performing his job duties and that he is often assigned sedentary jobs to accommodate his foot disability.  The Veteran testified that his foot disability has hindered his promotion potential at work. 

At a January 2009 VA examination, the Veteran reported pain, swelling, fatigability, and lack of endurance.  He indicated that he is able to walk one-quarter of a mile and stand for fifteen to thirty minutes.  The Veteran uses a cane for increased pain especially of the left foot with prolonged weight bearing.  The examiner indicated that the Veteran's bilateral foot disability had significant effects on his occupational activities.  The Veteran was noted to work as a nurse's aide part-time and he indicated that had not lost any time from work in the past twelve months due to his foot disability. 

VA outpatient treatment reports reflect that the Veteran reported bilateral ankle pain and swelling on November 16, 2010.  A VA podiatrist assessed the Veteran with severe pes planus of the bilateral feet and abnormal pronation of the bilateral feet at that time.  In January 2011, the Veteran's feet were scanned for custom orthotics and he was again assessed with severe pes planus of the bilateral feet and abnormal pronation of the bilateral feet.  In April 2011, a podiatrist documented severe pes planus and severe pronation due to pes planus.  The Veteran's shoes were fitted with orthotics at that time.

At a September 2011 hearing before the Board, the Veteran testified that his feet have gotten worse over the years.  He indicated that his foot symptomatology consists of constant swelling.  He indicated that he also uses inserts for his sneakers and he has different inserts for different shoes.  The Veteran reported that he was able to walk one city block without pain and that he uses a cane for stability.  The Veteran indicated that he no longer works as a nurse's aide due to his foot disability. He indicated that he receives treatment for his feet at VA.  His wife testified that she takes care of most household duties and that the Veteran is unable to play with his children for long periods of time or take walks due to his foot disability.  The Veteran testified that his left foot symptomatology is worse than his right and he has discolored skin on his ankles. 

At a February 2012 VA examination, the Veteran reported bilateral foot pain causing ankle pain.  The Veteran indicated that he stopped working as a nurse's aide three years prior to the examination.  He reported that he was required to do much of the heavy lifting at work and his foot disability impeded his ability to perform his job.  The Veteran reported that orthotics slightly alleviated his ankle and foot pain. The examiner indicated that the Veteran's bilateral flat feet impact his ability to work because of severe inward pronation of both feet which has caused increasing pain.  The examiner noted that most flat feet are mild but the Veteran is an exception with severe flat feet causing severe inward pronation of both feet and secondary abnormal pressure on both ankles resulting in mild DJD.  The examiner indicated that the Veteran's pain and functioning have become gradually worse and resulted in the Veteran's inability to be gainfully employed to work as a certified nursing assistant (CNA).  The Veteran was noted to be able to perform sedentary work but was not trained for any type of sedentary work.

Since the JMR, the Veteran submitted a statement in April 2016 that from July to the September 2000, he completed a CNA training program at the Sandhills Community College in Pinehurst, North Carolina.  Upon completion of the training, he began working seven to eight hours a day, often longer.  He found it increasingly difficult to continue working due to his service-connected flat feet as it worsened as a result of "having to constantly walk around a nursing home hour after hour, five days a week."  His job required "near-constant activity and movement around the facility.  The night shifts allowed for a bit more sitting than day shifts allowed for, but [he] was still expected to spend most of my time walking around and lifting patients, which caused added pressure on [his] feet and ankles."  He stated that by 2009, he knew that he could not continue working as a CNA and left his job and has not have worked full time since. 

In May 2016, the Veteran underwent an Individual Unemployability Assessment where C. Barchi, a Vocational Consultant, determined that upon review of the evidence of record and a thorough interview with the Veteran and his wife, the Veteran's service-connected bilateral pes planus and DJD of the bilateral ankles, associated with the bilateral flatfeet, which caused pain, swelling and discomfort of the ankles "in and of themselves prevented him from securing and following a substantially gainful occupation from June 2009 when he stopped working full time as a CNA and continuing to the present day."  C. Barchi further opined that the Veteran's "service-connected symptoms precluded him from all levels of work - unskilled and semiskilled as well as sedentary and light.  More specifically, his pain as reported precludes the ability to sustain occupationally competitive levels of productivity, persistence and pace, and his need to elevate his feet precludes his ability to perform any and all sustained sedentary occupations."  The Veteran had "acquired no transferable skills from his prior jobs.  However, even if he did, he reported pain and functional limitations caused by his service-connected disabilities would still preclude him from all levels from employment, to include sedentary."  

It was noted in the May 2015 report that the Veteran's wife, a practicing Registered Nurse, confirmed the Veteran's reported functional limitations, "noting that the Veteran's standing and walking limitations due to his bilateral flatfeet worsened especially after 2000 - the years he worked as a CNA - and resulted in his having to keep his feet elevated for increasingly greater periods of time."  

C. Barchi stated, "The Veteran has difficulty sitting down normally because his legs will continue to swell or become numb. If the Veteran "is forced to sit in a regular char, he is only able to do so for a half an hour before needing to get up and move... The Veteran's bilateral foot disability would preclude him from meeting this requirement.  Additionally, at a competitive sedentary job, I opine that there is no employer tolerance or accommodation for a worker to keep his/her feet elevated twelve to eighteen inches (as the Veteran claims) on an as-need basis for any length of time." 

Finally, acknowledging the various VA examinations that the Veteran is able to engage in work activity despite the restrictions and or limitations arising from his service-connected disabilities, C. Barchi stated: 

Medical professionals are qualified to define the physical or emotional restrictions and/or limitations extending from a condition, but have limited expertise in translating this information into opining on whether or not this degree of limitation prevents one from working or if they can work despite the limitations.  A better expert to comment on whether or not specific restrictions and limitations allow for the performance of work activity is a vocational expert.

For the following reasons, the Board finds that an extraschedular rating in this case is appropriate.  The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  Based on the C. Barchi's assessment, the Veteran's service-connected disabilities present a disability picture where the "collective impact" or "compounding negative effects" of the service-connected disabilities, present disability not adequately captured by the schedular ratings for the service-connected disabilities.  In addition, it is demonstrated that an exceptional disability picture of the Veteran's service-connected disabilities exhibits marked interference with employability as he is no longer able to work as a CNA or at any sedentary work.  Accordingly, a 100 percent evaluation on an extraschedular basis is warranted for this service-connected disability for the duration of the appeal period. 


III. TDIU

A TDIU is assignable only where the schedular rating is less than total.  See 38 C.F.R. § 4.16.  As the Veteran has been granted an extraschedular rating of 100 percent for his service-connected bilateral flat feet, the issue of entitlement to a TDIU has essentially been rendered moot.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed); see Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280   (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation). 

Following the reasoning of Bradley, a TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation; however, in this case, a TDIU award would not be predicated on a single disability, rather a combination of the Veteran's disabilities, so consideration of a TDIU, in light of Bradley, no longer serves any useful purpose.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2015).  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

                                                                   (CONTINUED ON NEXT PAGE)


ORDER

A 100 percent evaluation for  bilateral flat feet is granted on an extraschedular basis due to the combined effects of service-connected disabilities, subject to controlling regulations governing the payment of monetary benefits. 

 Entitlement to TDIU is dismissed as moot.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


